EXHIBIT 10.6

 

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of the
28th day of February, 2014 by 731 OFFICE ONE LLC, a Delaware limited liability
company, having its principal place of business at c/o Alexander’s, Inc., 210
Route 4 East, Paramus, New Jersey 07652 (“Borrower” or “Indemnitor”), in favor
of GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation, having an
address at 60 Wall Street, 10th Floor, New York, New York 10005 (collectively,
together with its successors and assigns, “Indemnitee”) and the other
Indemnified Parties (defined below).

RECITALS


A.                INDEMNITEE IS PREPARED TO MAKE A LOAN (THE “LOAN”) TO BORROWER
IN THE PRINCIPAL AMOUNT OF $300,000,000.00 PURSUANT TO A LOAN AGREEMENT OF EVEN
DATE HEREWITH BETWEEN BORROWER AND INDEMNITEE (AS THE SAME MAY BE AMENDED,
RESTATED, REPLACED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“LOAN AGREEMENT”), AND A CERTAIN AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS AND SECURITY AGREEMENT OF EVEN DATE HEREWITH FROM BORROWER FOR
THE BENEFIT OF INDEMNITEE (AS THE SAME MAY BE AMENDED, RESTATED, REPLACED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “MORTGAGE”),
ENCUMBERING CERTAIN REAL PROPERTY (THE “PROPERTY”) MORE PARTICULARLY DESCRIBED
THEREIN.  CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
SET FORTH IN THE LOAN AGREEMENT.


B.                 INDEMNITOR ACKNOWLEDGES RECEIPT AND APPROVAL OF COPIES OF THE
LOAN DOCUMENTS.


C.                INDEMNITEE IS UNWILLING TO MAKE THE LOAN UNLESS INDEMNITOR
AGREES TO PROVIDE THE INDEMNIFICATION, REPRESENTATIONS, WARRANTIES, COVENANTS
AND OTHER MATTERS DESCRIBED IN THIS AGREEMENT FOR THE BENEFIT OF THE INDEMNIFIED
PARTIES.


D.                INDEMNITOR IS ENTERING INTO THIS AGREEMENT TO INDUCE
INDEMNITEE TO MAKE THE LOAN.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby represents, warrants, covenants and agrees for the benefit of
the Indemnified Parties as follows:


1.                      ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES.  EXCEPT AS
OTHERWISE DISCLOSED BY THAT/THOSE REPORT(S) LISTED ON SCHEDULE I  ATTACHED
HERETO AND MADE A PART HEREOF IN RESPECT OF THE PROPERTY DELIVERED TO INDEMNITEE
(REFERRED TO BELOW AS THE “ENVIRONMENTAL REPORT(S)”), A COPY OF WHICH HAS BEEN
PROVIDED TO INDEMNITEE, TO INDEMNITOR’S KNOWLEDGE, (A) THERE ARE NO HAZARDOUS
SUBSTANCES (DEFINED BELOW) OR UNDERGROUND STORAGE TANKS IN, ON OR UNDER THE
PROPERTY, EXCEPT THOSE THAT ARE (I) IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS
(DEFINED BELOW) AND WITH ANY REQUIRED PERMITS ISSUED PURSUANT THERETO OR
(II) FULLY DISCLOSED TO INDEMNITEE IN WRITING PURSUANT TO THE ENVIRONMENTAL
REPORT(S) TO THE EXTENT KNOWN; (B) THERE ARE NO PAST, PRESENT OR THREATENED
RELEASES (DEFINED BELOW) OF HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE
PROPERTY WHICH ARE IN VIOLATION OF ENVIRONMENTAL LAW AND HAVE NOT BEEN
REMEDIATED AS REQUIRED BY ENVIRONMENTAL LAW; (C) THERE IS NO KNOWN THREAT OF ANY
RELEASE OF HAZARDOUS

 

--------------------------------------------------------------------------------

 

 

Substances migrating to the Property; (d) there is no past or present material
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property which has not been remediated as required by
Environmental Law; (e) Indemnitor does not know of, and has not received, any
written notice from any Person (including, but not limited to, any Governmental
Authority) relating to (i) Hazardous Substances or Remediation (defined below)
thereof, (ii) the possible liability of any Person pursuant to any Environmental
Law in connection with the Property, (iii) any other environmental conditions in
connection with the Property or (iv) any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; (f) no unlawful
Toxic Mold (as defined below) is present in the indoor air of the Property at
concentrations exceeding ambient air levels and no visible Toxic Mold is present
on any building materials or surfaces at the Property for which the NYC
Guidelines (as defined below) recommends or requires removal thereof by
remediation professionals, and Indemnitor is not aware of any conditions at the
Property that are likely to result in the presence of Toxic Mold in the indoor
air at concentrations that materially exceed ambient air levels or on building
materials or surfaces that would require such removal; and (g) Indemnitor has
truthfully and fully provided to Indemnitee, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Indemnitor and that is contained in the files and records of
Indemnitor, including, but not limited, to any reports relating to Hazardous
Substances in, on, under or from the Property and/or to the environmental
condition of the Property. 


2.                      ENVIRONMENTAL COVENANTS.  INDEMNITOR COVENANTS AND
AGREES THAT:  (A) ALL USES AND OPERATIONS ON OR OF THE PROPERTY BY INDEMNITOR
SHALL BE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND PERMITS ISSUED PURSUANT
THERETO, AND INDEMNITOR SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE
ALL OTHER PERSONS TO COMPLY IN THEIR USES AND OPERATIONS AT THE PROPERTY WITH
ALL ENVIRONMENTAL LAWS; (B) IT SHALL NOT CAUSE OR PERMIT ANY UNLAWFUL RELEASES
OF HAZARDOUS SUBSTANCES IN, ON, UNDER OR FROM THE PROPERTY; (C) EXCEPT AS SET
FORTH IN THE ENVIRONMENTAL REPORT, IT SHALL NOT USE OR PERMIT THE USE OF AND
SHALL CAUSE THE PROPERTY TO BE FREE OF HAZARDOUS SUBSTANCES (WHETHER IN, ON OR
UNDER THE PROPERTY), EXCEPT THOSE THAT ARE (I) IN COMPLIANCE WITH ALL
ENVIRONMENTAL LAWS AND WITH ANY REQUIRED PERMITS ISSUED PURSUANT THERETO OR
(II) IN NON‑REPORTABLE OR NEGLIGIBLE AMOUNTS USED IN THE ORDINARY COURSE OF
BUSINESS AND IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (D) SUBJECT TO
BORROWER’S RIGHT TO CONTEST SAME IN ACCORDANCE WITH THIS AGREEMENT, INDEMNITOR
SHALL KEEP THE PROPERTY FREE AND CLEAR OF ALL LIENS AND OTHER ENCUMBRANCES
IMPOSED PURSUANT TO ANY ENVIRONMENTAL LAW, WHETHER DUE TO ANY ACT OR OMISSION OF
INDEMNITOR OR ANY OTHER PERSON (THE “ENVIRONMENTAL LIENS”); (E) INDEMNITOR
SHALL, AT ITS SOLE COST AND EXPENSE, FULLY AND EXPEDITIOUSLY COOPERATE IN ALL
ACTIVITIES PURSUANT TO PARAGRAPH 3 OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, PROVIDING ALL RELEVANT INFORMATION AND MAKING KNOWLEDGEABLE PERSONS
AVAILABLE FOR INTERVIEWS; (F) INDEMNITOR SHALL, AT ITS SOLE COST AND EXPENSE,
PERFORM ANY ENVIRONMENTAL SITE ASSESSMENT OR OTHER INVESTIGATION OF
ENVIRONMENTAL CONDITIONS WITH RESPECT TO THE PROPERTY, PURSUANT TO ANY
REASONABLE WRITTEN REQUEST OF INDEMNITEE BASED UPON INDEMNITEE’S REASONABLE
BELIEF THAT THE PROPERTY IS NOT IN COMPLIANCE WITH ENVIRONMENTAL LAWS IN ANY
MATERIAL RESPECT OR THAT A MATERIAL ENVIRONMENTAL HAZARD EXISTS WITH RESPECT TO
THE PROPERTY (WHICH SHALL, WHERE APPROPRIATE, INCLUDE, BUT NOT BE LIMITED TO,
RELATED SAMPLING, TESTING AND ANALYSIS OF SOIL, WATER, AIR, BUILDING MATERIALS
AND OTHER MATERIALS AND SUBSTANCES WHETHER SOLID, LIQUID OR GAS), AND SHARE WITH
INDEMNITEE THE REPORTS AND OTHER RESULTS THEREOF, AND INDEMNITEE AND THE OTHER
INDEMNIFIED PARTIES SHALL BE ENTITLED TO RELY ON SUCH REPORTS AND OTHER RESULTS
THEREOF; (G) INDEMNITOR SHALL, AT ITS SOLE COST AND EXPENSE, COMPLY WITH ALL

2

--------------------------------------------------------------------------------

 

 

reasonable written requests of Indemnitee to (i) effectuate Remediation of any
condition as required by Environmental Laws (including, but not limited to, a
Release of a Hazardous Substance) in, on, under or from the Property; and/or
(ii) subject to Borrower’s right to contest same in accordance with this
Agreement, comply with any Environmental Law (including any directive from any
Governmental Authority); (h) Indemnitor shall use commercially reasonable
efforts to cause any tenant or other user of the Property to comply with
Environmental Laws; (i) if at any time hereafter, it is determined that the
Property contains paint containing more than 0.5% lead by dry weight (“Lead
Based Paint”), Borrower shall at its sole cost and expense and within twenty
(20) days thereafter have prepared an assessment report describing the location
and condition of the Lead Based Paint (a “Lead Based Paint Report”) prepared by
an expert, and in form, scope and substance, acceptable to Indemnitee; (j) if
prior to the date hereof, it was determined that the Property contains asbestos
or asbestos-containing material (“Asbestos”), Borrower shall have prepared an
assessment report describing the location and condition of the Asbestos (an
“Asbestos Report”), (k) if it has been, or if at any time hereafter it is,
determined that the Property contains Lead Based Paint or Asbestos, on or before
thirty (30) days following (i) the date hereof, if such determination was made
prior to the date hereof, or (ii) the date of such determination, if such
determination is hereafter made, as applicable, Indemnitor shall, at its sole
cost and expense, develop and implement, and thereafter diligently and
continuously carry out (or cause to be developed and implemented and thereafter
diligently and continually to be carried out), an operations, abatement and
maintenance plan for the Lead Based Paint and/or Asbestos, as applicable, on the
Property, which plan shall be prepared by an expert, and be in form, scope and
substance, acceptable to Indemnitee (together with any Lead Based Paint Report
and/or Asbestos Report, as applicable, the “O&M Plan”), and if an O&M Plan has
been prepared prior to the date hereof, Indemnitor agrees to diligently and
continually carry out (or cause to be carried out) the provisions thereof, it
being understood and agreed that compliance with the O&M Plan shall require or
be deemed to require, without limitation, the proper preparation and maintenance
of all records, papers and forms required under the Environmental Laws; (l) in
the event that any inspection or audit reveals the presence of Toxic Mold in the
indoor air of the Property at concentrations materially exceeding ambient air
levels or visible Toxic Mold on any building materials or surfaces at the
Property for which the NYC Guidelines recommends or requires removal thereof by
remediation professionals, Indemnitor shall immediately remediate the Toxic Mold
and perform post-remedial clearance sampling in accordance with the “Guidelines
on Assessment and Remediation of Fungi in Indoor Environments” prepared by the
New York City Department of Health (the “NYC Guidelines”), following which
abatement of the Toxic Mold, Indemnitor shall prepare and implement an
Operations and Maintenance Plan for Toxic Mold and Moisture acceptable to
Indemnitee and in accordance with the guidelines issued by the National Multi
Housing Council; and (m) Indemnitor shall immediately notify Indemnitee in
writing of (A) any unpermitted presence or Release or threatened Release of
Hazardous Substances in, on, under, from or migrating towards the Property;
(B) any noncompliance with any Environmental Laws related to the Property;
(C) any actual or threatened Environmental Lien; (D) any required or proposed
Remediation of environmental conditions relating to the Property; and/or (E) any
written or oral notice or other communication of which Indemnitor becomes aware
from any source whatsoever (including, but not limited to, any Governmental
Authority) relating to Hazardous Substances in, on or under the Property or the
Remediation thereof.  Notwithstanding the foregoing, to the extent that any
breach of Indemnitor’s covenants contained in this Paragraph 2 or Paragraph 3 of
this Agreement arises

3

--------------------------------------------------------------------------------

 

 

due to the action or inaction of any Tenant (that is not an Affiliate of
Indemnitor), Indemnitor shall be deemed not to have breached such covenants
provided  that Indemnitor promptly takes all commercially reasonable actions
necessary to effectuate remediation of such breach.


3.                  INDEMNIFIED RIGHTS/COOPERATION AND ACCESS.  IN THE EVENT THE
INDEMNIFIED PARTIES HAVE A REASONABLE BELIEF THAT HAZARDOUS SUBSTANCES EXIST ON
THE PROPERTY THAT DO NOT, IN THE REASONABLE DISCRETION OF THE INDEMNIFIED
PARTIES, (A) ENDANGER ANY TENANTS OR OTHER OCCUPANTS OF THE PROPERTY OR THEIR
GUESTS OR THE GENERAL PUBLIC, OR (B) MATERIALLY AND ADVERSELY AFFECT THE VALUE
OF THE PROPERTY, UPON REASONABLE NOTICE FROM INDEMNITEE CONTAINING A DESCRIPTION
OF THE HAZARDOUS SUBSTANCES, INDEMNITOR SHALL, AT INDEMNITOR’S SOLE COST AND
EXPENSE, PROMPTLY CAUSE AN ENGINEER OR CONSULTANT SELECTED BY INDEMNITOR AND
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTIES TO CONDUCT ANY ENVIRONMENTAL
ASSESSMENT OR AUDIT OF THE HAZARDOUS SUBSTANCES (THE SCOPE OF WHICH SHALL BE
DETERMINED IN THE REASONABLE DISCRETION OF THE INDEMNIFIED PARTIES) AND TAKE ANY
SAMPLES OF SOIL, GROUNDWATER OR OTHER WATER, AIR OR BUILDING MATERIALS OR OTHER
INVASIVE TESTING THAT IS, IN EACH CASE, REASONABLY REQUESTED BY INDEMNITEE AND
RELATED TO THE HAZARDOUS SUBSTANCES, AND PROMPTLY DELIVER TO INDEMNITEE THE
RESULTS OF ANY SUCH ASSESSMENT, AUDIT, SAMPLING OR OTHER TESTING; PROVIDED,
HOWEVER, IF SUCH RESULTS ARE NOT DELIVERED TO INDEMNITEE WITHIN A REASONABLE
PERIOD OR IF THE INDEMNIFIED PARTIES HAS A REASONABLE BELIEF THAT HAZARDOUS
SUBSTANCES EXIST ON THE PROPERTY THAT, IN THE REASONABLE JUDGMENT OF THE
INDEMNIFIED PARTIES, ENDANGER ANY TENANT OR OTHER OCCUPANT OF THE PROPERTY OR
THEIR GUESTS OR THE GENERAL PUBLIC OR MAY IMMINENTLY MATERIALLY AND ADVERSELY
AFFECT THE VALUE OF THE PROPERTY, UPON REASONABLE WRITTEN NOTICE TO INDEMNITOR,
THE INDEMNIFIED PARTIES AND ANY OTHER PERSON DESIGNATED BY THE INDEMNIFIED
PARTIES, INCLUDING, BUT NOT LIMITED TO, ANY RECEIVER AND/OR ANY ENVIRONMENTAL
CONSULTANT, SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO ENTER UPON THE
PROPERTY FOLLOWING WRITTEN NOTICE AT ALL REASONABLE TIMES (SUBJECT TO THE RIGHTS
OF TENANTS UNDER THEIR LEASES AND IN A MANNER THAT DOES NOT UNREASONABLY
INTERFERE WITH THE USE OR OPERATION OF THE PROPERTY) TO ASSESS ANY AND ALL
ASPECTS OF THE ENVIRONMENTAL CONDITION OF THE PROPERTY AND ITS USE, INCLUDING,
BUT NOT LIMITED TO, CONDUCTING ANY ENVIRONMENTAL ASSESSMENT OR AUDIT OF THE
CONDITION (THE SCOPE OF WHICH SHALL BE DETERMINED IN THE REASONABLE DISCRETION
OF THE INDEMNIFIED PARTIES) AND TAKING SAMPLES OF SOIL, GROUNDWATER OR OTHER
WATER, AIR OR BUILDING MATERIALS RELATED TO THE CONDITION AND REASONABLY
CONDUCTING OTHER INVASIVE TESTING RELATED TO THE CONDITION.  INDEMNITOR SHALL
COOPERATE WITH AND PROVIDE THE INDEMNIFIED PARTIES AND ANY SUCH PERSON
DESIGNATED BY THE INDEMNIFIED PARTIES WITH ACCESS TO THE PROPERTY. 
NOTWITHSTANDING THE FOREGOING, NO ENTRY SHALL BE MADE BY THE INDEMNIFIED PARTIES
OR ANY PERSON DESIGNATED BY THE INDEMNIFIED PARTIES SO LONG AS INDEMNITOR
CONDUCTS APPROPRIATE ENVIRONMENTAL ASSESSMENTS OF THE PROPERTY AND PROMPTLY AND
DILIGENTLY TAKES SUCH FURTHER ACTION AS IS REASONABLY REQUIRED TO CURE OR
MITIGATE ANY RELEASE OF ANY HAZARDOUS SUBSTANCES.


4.                  INDEMNIFICATION.  INDEMNITOR COVENANTS AND AGREES, AT ITS
SOLE COST AND EXPENSE, TO PROTECT, DEFEND, INDEMNIFY, RELEASE AND HOLD
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST ANY AND ALL LOSSES (DEFINED BELOW)
IMPOSED UPON, OR INCURRED BY, OR ASSERTED AGAINST, ANY INDEMNIFIED PARTIES AND
DIRECTLY OR INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE
OF THE FOLLOWING:  (A) ANY UNLAWFUL OR UNPERMITTED PRESENCE OF ANY HAZARDOUS
SUBSTANCES IN, ON, ABOVE OR UNDER THE PROPERTY; (B) ANY PAST, PRESENT OR
THREATENED RELEASE OF HAZARDOUS SUBSTANCES IN, ON, ABOVE, UNDER OR FROM THE
PROPERTY; (C) ANY ACTIVITY BY ANY OF INDEMNITOR, ANY PERSON AFFILIATED WITH
INDEMNITOR AND/OR ANY TENANT OR OTHER USER OF THE PROPERTY (OTHER THAN THE
INDEMNIFIED PARTIES) IN CONNECTION WITH ANY ACTUAL, PROPOSED OR THREATENED USE,
TREATMENT,

4

--------------------------------------------------------------------------------

 

 

storage, holding, existence, disposition or other Release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from the Property of any
Hazardous Substances at any time located in, under, on or above the Property;
(d) any activity by any of Indemnitor, any Person affiliated with Indemnitor
and/or any tenant or other user of the Property (other than the Indemnified
Parties) in connection with any actual or required Remediation of any Hazardous
Substances at any time located in, under, on or above the Property, including,
but not limited to, any removal, remedial or corrective action; (e) any past,
present or threatened non-compliance or violation of any Environmental Law (or
of any permit issued pursuant to any Environmental Law) in connection with the
Property or operations thereon, including, but not limited to, any failure by
Indemnitor, any Person affiliated with Indemnitor and/or any tenant or other
user of the Property (other than the Indemnified Parties) to comply with any
order of any Governmental Authority in connection with any Environmental Laws;
(f) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering the Property; (g) any
administrative processes or proceedings or judicial proceedings connected with
any matter addressed in this Agreement; (h) any past, present or threatened
injury to, destruction of or loss of natural resources in any way connected with
the Property, including, but not limited to, costs to investigate and assess
such injury, destruction or loss; (i) any acts of Indemnitor, any Person
affiliated with Indemnitor and/or any tenant or other user of the Property in
arranging for the disposal or treatment, or arranging with a transporter for
transport for the disposal or treatment, of Hazardous Substances at any facility
or incineration vessel containing such or similar Hazardous Substances; (j) any
acts of Indemnitor, any Person affiliated with Indemnitor and/or any tenant or
other user of the Property in accepting any Hazardous Substances for transport
to disposal or treatment facilities, incineration vessels or sites from which
there is a Release or a threatened Release of any Hazardous Substance which
causes the incurrence of costs for Remediation; (k) any personal injury,
wrongful death or property or other damage arising as a result of any of the
foregoing; and (l) any misrepresentation or inaccuracy in any representation or
warranty or material breach or failure to perform any covenants or other
obligations pursuant to this Agreement.

Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, in no event shall Indemnitor be required to indemnify any Indemnified
Party for (i) such Indemnified Party’s or any other Indemnified Party’s gross
negligence or willful misconduct or (ii) the presence of Hazardous Materials on,
in, under, about or from any Property which are Released during the time that
any Indemnified Party or their respective successors or assigns (including a
purchaser at a foreclosure sale), or their respective agents, takes possession
of the Property (by foreclosure of the Mortgage or deed-in-lieu thereof). In
addition, in no event shall Indemnitor have any liability hereunder (A) with
respect to any specific acts taken by any receiver, conservator, trustee, or
liquidator that is appointed by or on behalf of any Indemnified Party and is not
caused by any Affiliate of Indemnitor; or (B) for the presence of Hazardous
Materials on, in, under, about or from any Property which are Released after the
date of a Transfer and Assumption, provided that, in connection with such
Transfer and Assumption, a Replacement Guarantor provides a replacement
environmental indemnity with respect to Releases occurring after the date of
such Transfer and Assumption, in accordance with the Loan Agreement.


5.                  RIGHT TO CONTEST. 


 

5

--------------------------------------------------------------------------------

 

                      (a)                After prior written notice to
Indemnitee, Indemnitor may, at its sole cost and expense, contest any
Environmental Liens or Environmental Laws, or perform any Remediation,
provided that all of the following conditions are continuously satisfied at all
times during the course of any such contest or Remediation:

 

(I)                NO EVENT OF DEFAULT (OTHER THAN AS RELATED TO THE HAZARDOUS
SUBSTANCES INVOLVED IN SUCH CONTEST OR REMEDIATION) EXISTS AND IS CONTINUING
UNDER ANY OF THE LOAN DOCUMENTS;

(II)               SUCH PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN
ACCORDANCE WITH ALL APPLICABLE STATUTES, LAWS AND ORDINANCES;

(III)            NEITHER THE PROPERTY NOR ANY PART THEREOF OR INTEREST THEREIN
WILL BE IN REASONABLE DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR
LOST;

(IV)             INDEMNITEE (AND INDEMNITEE’S AGENTS, OFFICERS, DIRECTORS,
SERVANTS, EMPLOYEES, CONTRACTORS AND SHAREHOLDERS) SHALL NOT BE SUBJECT TO ANY
CRIMINAL OR OTHER PENALTIES, FINES, COSTS OR EXPENSES, BY REASON OF SUCH CONTEST
OR REMEDIATION OR ANY DELAYS IN CONNECTION THEREWITH, FOR WHICH THEY ARE NOT
INDEMNIFIED BY INDEMNITOR;

(V)               ONLY IF COLLATERAL IS NOT REQUIRED TO BE POSTED IN CONNECTION
WITH SUCH PROCEEDING, IN THE CASE OF LIENS IN EXCESS OF THE CONTEST THRESHOLD
(AS DEFINED IN THE LOAN AGREEMENT), TO INSURE THE PAYMENT OF SUCH ENVIRONMENTAL
LIENS DURING THE TERM OF SUCH CONTEST, BORROWER SHALL DELIVER TO LENDER EITHER
(A) CASH, CASH EQUIVALENTS, A LETTER OF CREDIT, A GUARANTY FROM A QUALIFIED
GUARANTOR OR OTHER SECURITY AS MAY BE REASONABLY APPROVED BY LENDER, IN
AN AMOUNT EQUAL TO ONE HUNDRED TEN PERCENT (110%) OF THE CONTESTED AMOUNT OVER
THE CONTEST THRESHOLD OR (B) A PAYMENT AND PERFORMANCE BOND IN AN AMOUNT EQUAL
TO ONE HUNDRED PERCENT (100%) OF THE CONTESTED AMOUNT OVER THE CONTEST THRESHOLD
FROM A SURETY ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION;

(VI)             SUCH CONTEST SHALL NOT BE REASONABLY LIKELY TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND

(VII)          A CONTEST SHALL BE DILIGENTLY PROSECUTED UNTIL A FINAL JUDGMENT
IS OBTAINED OR FINAL SETTLEMENT OR RELEASE IS AFFECTED.


                      (B)             AFTER TEN (10) BUSINESS DAYS’ NOTICE TO
BORROWER, LENDER MAY PAY OVER ANY SUCH CASH OR OTHER SECURITY HELD BY LENDER TO
THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN THE REASONABLE JUDGMENT OF
LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED BY THE GOVERNMENTAL
AUTHORITY AUTHORIZED TO MAKE SUCH DETERMINATION OR THE PROPERTY (OR ANY PART
THEREOF OR INTEREST THEREIN) SHALL BE IN IMMEDIATE DANGER OF BEING SOLD,
FORFEITED, TERMINATED, CANCELLED OR LOST OR THERE SHALL BE ANY IMMEDIATE DANGER
OF THE LIEN OF THE MORTGAGE BEING PRIMED BY ANY RELATED ENVIRONMENTAL LIEN.

6

--------------------------------------------------------------------------------

 

 

 


(C)                UNLESS A CONTEST HAS BEEN INSTITUTED AS PERMITTED HEREUNDER
WITH RESPECT TO ANY REMEDIATION, INDEMNITOR SHALL COMMENCE THE REMEDIATION IN
ACCORDANCE WITH ENVIRONMENTAL LAWS.  IN ANY EVENT, EXCEPT IN THE CASE OF AN
EMERGENCY, AT LEAST FIFTEEN (15) BUSINESS DAYS PRIOR TO COMMENCEMENT OF SUCH
REMEDIATION, INDEMNITOR SHALL SUBMIT TO INDEMNITEE REASONABLY DETAILED PLANS FOR
SUCH REMEDIATION COMPLYING WITH ENVIRONMENTAL LAWS.


(D)               IF A CONTEST HAS BEEN INSTITUTED AS PERMITTED HEREUNDER,
REMEDIATION SHALL BE INSTITUTED PROMPTLY FOLLOWING AN UNSUCCESSFUL NONAPPEALABLE
COMPLETION OF ANY CONTEST AND SHALL BE DILIGENTLY PROSECUTED UNTIL THE HAZARDOUS
SUBSTANCES INVOLVED IN THE CONTEST ARE REMOVED, RELOCATED, ENCAPSULATED OR
DISPOSED OF AS REQUIRED BY THE ENVIRONMENTAL LAWS.


(E)                INDEMNITOR SHALL NOTIFY INDEMNITEE WITHIN TEN (10) DAYS AFTER
COMMENCEMENT OF SUCH CONTEST OR REMEDIATION AND SHALL RENDER TO INDEMNITEE A
WRITTEN MONTHLY REPORT DETAILING THE PROGRESS THEREOF INCLUDING SUCH INFORMATION
AS INDEMNITEE SHALL REASONABLY REQUEST.


(F)                SO LONG AS ALL OF SUCH CONDITIONS ARE CONTINUOUSLY SATISFIED,
INDEMNITOR MAY PROCEED WITH SUCH CONTEST; PROVIDED, HOWEVER, INDEMNITOR SHALL
NOT ENTER INTO ANY SETTLEMENT AGREEMENT BINDING UPON INDEMNITEE WITHOUT ITS
PRIOR CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  ANY SUCH SETTLEMENT EFFECTED WITHOUT INDEMNITEE’S PRIOR CONSENT SHALL
NOT BE BINDING ON INDEMNITEE.


6.                  DUTY TO DEFEND AND ATTORNEYS’ AND OTHER FEES AND EXPENSES. 
UPON WRITTEN REQUEST BY ANY INDEMNIFIED PARTY, INDEMNITOR SHALL DEFEND SUCH
INDEMNIFIED PARTY(IES) AGAINST ANY CLAIM FOR WHICH INDEMNIFICATION IS REQUIRED
HEREUNDER (IF REQUESTED BY ANY INDEMNIFIED PARTY, IN THE NAME OF THE INDEMNIFIED
PARTY), BY ATTORNEYS AND OTHER PROFESSIONALS REASONABLY APPROVED BY THE
INDEMNIFIED PARTIES.  INDEMNITOR SHALL HAVE THE RIGHT TO NEGOTIATE AND ENTER
INTO AND/OR CONSENT TO ANY SETTLEMENT, SUBJECT TO THE PRIOR APPROVAL OF THE
INDEMNIFIED PARTY, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, PROVIDED THAT SUCH APPROVAL IS NOT REQUIRED IN
CONNECTION WITH ANY SETTLEMENT WHICH INCLUDES ANY UNCONDITIONAL RELEASE OF THE
INDEMNIFIED PARTY INVOLVED IN SUCH ACTION AND ALL RELATED ACTIONS FOR ALL
LIABILITY FOR WHICH SUCH PARTIES ARE SEEKING INDEMNIFICATION AND THERE IS NO
ADMISSION OF WRONGDOING ON THE PART OF THE INDEMNIFIED PARTY.  NOTWITHSTANDING
THE FOREGOING, ANY INDEMNIFIED PARTY MAY ENGAGE THEIR OWN ATTORNEYS AND OTHER
PROFESSIONALS TO DEFEND OR ASSIST THEM IN THE EVENT ANY SUCH INDEMNIFIED PARTY
REASONABLY DETERMINES THAT THE DEFENSE AS CONDUCTED BY INDEMNITOR IS NOT
PROCEEDING OR BEING CONDUCTED IN A SATISFACTORY MANNER, THAT THERE ARE ANY LEGAL
DEFENSES AVAILABLE TO IT THAT ARE NOT BEING ADDRESSED OR THAT A CONFLICT OF
INTEREST EXISTS BETWEEN ANY OF THE PARTIES REPRESENTED BY INDEMNITOR’ S COUNSEL
IN SUCH ACTION OR PROCEEDING, AND, AT THE OPTION OF INDEMNIFIED PARTY, THEIR
ATTORNEYS SHALL THEREAFTER CONTROL THE RESOLUTION OF SUCH CLAIM OR PROCEEDING;
PROVIDED, HOWEVER, (X) THAT SO LONG AS NO EVENT OF DEFAULT EXISTS AND IS
CONTINUING, INDEMNIFIED PARTY SHALL FIRST PROVIDE INDEMNITOR WITH FIFTEEN
(15) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF ANY DETERMINATION PURSUANT TO THIS
PARAGRAPH 6 (UNLESS ANY INDEMNIFIED PARTY DETERMINES, IN ITS SOLE DISCRETION,
THAT ITS INTEREST MAY BE ADVERSELY AFFECTED PRIOR TO THE EXPIRATION OF SUCH
NOTICE PERIOD, IN WHICH CASE, INDEMNIFIED PARTY MAY TAKE IMMEDIATE ACTION AND
SEND WRITTEN NOTICE TO INDEMNITOR THEREAFTER); AND (Y) INDEMNIFIED PARTY SHALL
NOT ENTER INTO ANY SETTLEMENT OF SUCH A PROCEEDING WITHOUT THE CONSENT OF
INDEMNITOR, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  ANY INDEMNIFIED

7

--------------------------------------------------------------------------------

 

 

Party shall have the right to negotiate and enter into and/or consent to any
settlement, subject to the prior approval of Indemnitor, which approval shall
not be unreasonably withheld, conditioned or delayed.


7.                  DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of other actual or
threatened danger to human health relating to Hazardous Substances or the
environment.  The term “Environmental Law” includes, but is not limited to, the
following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; those portions of the Occupational Safety and Health
Act relating to Hazardous Substances; the Federal Water Pollution Control Act;
the Federal Insecticide, Fungicide and Rodenticide Act; the Endangered Species
Act; the National Environmental Policy Act; and the River and Harbors
Appropriation Act.  The term “Environmental Law” also includes, but is not
limited to, any present and future federal, state and local laws, statutes
ordinances, rules, regulations and the like, as well as common law as it relates
to Hazardous Substances:  conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; and relating to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property.

The term “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables and explosives, mold, mycotoxins,
microbial matter and air borne pathogens (naturally occurring or otherwise). 
Notwithstanding anything to the contrary contained herein, the term “Hazardous
Substances” will not include substances which otherwise would be included in
such definition but which are of kinds and in amounts ordinarily and customarily
used or stored in similar properties, including, without limitation substances
used for the purposes of cleaning, maintenance, or operations, substances
typically used in construction, and typical products used in properties like the
Property, and which are otherwise

8

--------------------------------------------------------------------------------

 

 

in compliance with all Environmental Laws.  Furthermore, the term “Hazardous
Substances” will not include substances which otherwise would be included in
such definition but which are of kinds and in amounts ordinarily used in the
construction, operation, maintenance and repair of similar buildings or
customarily stocked and sold by tenants operating retail businesses of the types
operated by the Tenants and which are otherwise in compliance with all
Environmental Laws.

The term “Indemnified Parties” means Indemnitee, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved with the servicing of the Loan, any Person in whose name the
encumbrance created by the Mortgage is or will have been recorded, Persons who
may hold or acquire or will have held a full or partial interest in the Loan
(including custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties) as well
as the respective directors, officers, shareholders, partners, members,
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any and all of
the foregoing (including but not limited to any other Person who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Property, whether during the term of the Loan or, subject to the
provisions of Paragraph 4 hereof, as a part of or following a foreclosure of the
Loan and including, but not limited to, any successors by merger, consolidation
or acquisition of all or a substantial portion of Indemnitee’s assets and
business) (subject, however, to any provision in any Loan Document restricting
ownership of interests in the Loan).

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” means any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, fines, penalties, charges, costs of required
Remediation, amounts paid in settlement, litigation costs, reasonable attorneys’
fees and disbursements, engineers’ fees, environmental consultants’ fees, and
investigation costs (including but not limited to costs for sampling, testing
and analysis of soil, water, air, building materials, and other materials and
substances whether solid, liquid or gas), of whatever kind or nature, and
whether or not incurred in connection with any judicial or administrative
proceedings, actions, claims, suits, judgments or awards.

The term “Release” with respect to any Hazardous Substance means any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Substances.

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at the Property); any action to comply with any Environmental Laws or with any
permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to anything
referred to herein.

9

--------------------------------------------------------------------------------

 

 

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of the Property, including, but
not limited to, mold, mildew, fungi, fungal spores, fragments and metabolites
such as mycotoxins and microbial volatile organic compounds.


8.                  UNIMPAIRED LIABILITY.  THE LIABILITY OF INDEMNITOR UNDER
THIS AGREEMENT SHALL IN NO WAY BE LIMITED OR IMPAIRED BY, AND INDEMNITOR HEREBY
CONSENTS TO AND AGREES TO BE BOUND BY, ANY AMENDMENT OR MODIFICATION OF THE
PROVISIONS OF THE NOTE, THE LOAN AGREEMENT, THE MORTGAGE OR ANY OTHER LOAN
DOCUMENT TO OR WITH INDEMNITEE BY INDEMNITOR OR ANY PERSON WHO SUCCEEDS
INDEMNITOR OR ANY PERSON AS OWNER OF THE PROPERTY.  IN ADDITION, THE LIABILITY
OF INDEMNITOR UNDER THIS AGREEMENT SHALL IN NO WAY BE LIMITED OR IMPAIRED BY
(I) ANY EXTENSIONS OF TIME FOR PERFORMANCE REQUIRED BY THE NOTE, THE LOAN
AGREEMENT, THE MORTGAGE OR ANY OF THE OTHER LOAN DOCUMENTS, (II) ANY SALE OR
TRANSFER OF ALL OR PART OF THE PROPERTY OTHER THAN TO ANY INDEMNITEE OR
AFFILIATE, (III) EXCEPT AS PROVIDED HEREIN, ANY EXCULPATORY PROVISION IN THE
NOTE, THE LOAN AGREEMENT, THE MORTGAGE, OR ANY OF THE OTHER LOAN DOCUMENTS
LIMITING INDEMNITEE’S RECOURSE TO THE PROPERTY OR TO ANY OTHER SECURITY FOR THE
NOTE, OR LIMITING INDEMNITEE’S RIGHTS TO A DEFICIENCY JUDGMENT AGAINST
INDEMNITOR, (IV) THE ACCURACY OR INACCURACY OF THE REPRESENTATIONS AND
WARRANTIES MADE BY INDEMNITOR UNDER THE NOTE, THE LOAN AGREEMENT, THE MORTGAGE
OR ANY OF THE OTHER LOAN DOCUMENTS OR HEREIN, (V) THE RELEASE OF INDEMNITOR OR
ANY OTHER PERSON FROM PERFORMANCE OR OBSERVANCE OF ANY OF THE AGREEMENTS,
COVENANTS, TERMS OR CONDITIONS CONTAINED IN ANY OF THE OTHER LOAN DOCUMENTS BY
OPERATION OF LAW, INDEMNITEE’S VOLUNTARY ACT, OR OTHERWISE, (VI) THE RELEASE OR
SUBSTITUTION IN WHOLE OR IN PART OF ANY SECURITY FOR THE NOTE, OR
(VII) INDEMNITEE’S FAILURE TO RECORD THE MORTGAGE OR FILE ANY UCC FINANCING
STATEMENTS (OR INDEMNITEE’S IMPROPER RECORDING OR FILING OF ANY THEREOF) OR TO
OTHERWISE PERFECT, PROTECT, SECURE OR INSURE ANY SECURITY INTEREST OR LIEN GIVEN
AS SECURITY FOR THE NOTE; AND, IN ANY SUCH CASE, WHETHER WITH OR WITHOUT NOTICE
TO INDEMNITOR AND WITH OR WITHOUT CONSIDERATION.


9.                  ENFORCEMENT.  THE INDEMNIFIED PARTIES MAY ENFORCE THE
OBLIGATIONS OF INDEMNITOR WITHOUT FIRST RESORTING TO OR EXHAUSTING ANY SECURITY
OR COLLATERAL OR WITHOUT FIRST HAVING RECOURSE TO THE NOTE, THE LOAN AGREEMENT,
THE MORTGAGE OR ANY OTHER LOAN DOCUMENTS OR ANY OF THE PROPERTY, THROUGH
FORECLOSURE PROCEEDINGS OR OTHERWISE, PROVIDED, HOWEVER, THAT NOTHING HEREIN
SHALL INHIBIT OR PREVENT INDEMNITEE FROM SUING ON THE NOTE, FORECLOSING OR
EXERCISING ANY POWER OF SALE UNDER THE MORTGAGE OR EXERCISING ANY OTHER RIGHTS
AND REMEDIES THEREUNDER.  THIS AGREEMENT IS NOT COLLATERAL OR SECURITY FOR THE
OBLIGATIONS OF BORROWER PURSUANT TO THE LOAN AGREEMENT, UNLESS INDEMNITEE
EXPRESSLY ELECTS IN WRITING TO MAKE THIS AGREEMENT ADDITIONAL COLLATERAL OR
SECURITY FOR SUCH OBLIGATIONS OF BORROWER PURSUANT TO THE LOAN AGREEMENT, WHICH
INDEMNITEE IS ENTITLED TO DO IN ITS SOLE AND ABSOLUTE DISCRETION.  IT IS NOT
NECESSARY FOR AN EVENT OF DEFAULT TO HAVE OCCURRED PURSUANT TO AND AS DEFINED IN
THE MORTGAGE OR THE LOAN AGREEMENT FOR INDEMNIFIED PARTIES TO EXERCISE THEIR
RIGHTS PURSUANT TO THIS AGREEMENT.  NOTWITHSTANDING ANY PROVISION OF THE LOAN
AGREEMENT TO THE CONTRARY, THE OBLIGATIONS OF INDEMNITOR PURSUANT TO THIS
AGREEMENT ARE EXCEPTIONS TO ANY NON-RECOURSE OR EXCULPATION PROVISION OF THE
LOAN AGREEMENT; AND INDEMNITOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT IT IS
FULLY AND PERSONALLY LIABLE FOR SUCH OBLIGATIONS, AND SUCH LIABILITY IS NOT
LIMITED TO THE ORIGINAL OR AMORTIZED PRINCIPAL BALANCE OF THE LOAN OR THE VALUE
OF THE PROPERTY.

 


 

10

--------------------------------------------------------------------------------

 

 


10.              SURVIVAL.  THE OBLIGATIONS AND LIABILITIES OF INDEMNITOR UNDER
THIS AGREEMENT SHALL, UNLESS EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT,
FULLY SURVIVE ANY TERMINATION, SATISFACTION, ASSIGNMENT, ENTRY OF A JUDGMENT OF
FORECLOSURE, EXERCISE OF ANY POWER OF SALE, OR DELIVERY OF A DEED IN LIEU OF
FORECLOSURE OF THE MORTGAGE.  NOTWITHSTANDING THE FOREGOING, INDEMNITOR’S
OBLIGATIONS AND LIABILITIES UNDER THIS AGREEMENT SHALL BE DEEMED SATISFIED IN
FULL AND FULLY DISCHARGED ON THE EARLIER OF TWO (2) YEARS FOLLOWING THE DATE
(A) ON WHICH INDEMNITOR DELIVERS TO INDEMNITEE A PHASE I ENVIRONMENTAL REPORT
WITH RESPECT TO THE PROPERTY, THE FORM OF WHICH, AND THE CONSULTANT PREPARING
SUCH REPORT WHO, HAVE EACH BEEN REASONABLY APPROVED BY INDEMNITEE, AND (B) WHICH
IS THE EARLIEST TO OCCUR OF (1) THE DATE OF THE REPAYMENT IN FULL OF THE DEBT
AND (2) THE DATE ON WHICH INDEMNITEE (OR ITS NOMINEE OR DESIGNEE) OR A PURCHASER
AT A FORECLOSURE SALE TAKES TITLE TO THE PROPERTY, WHETHER THROUGH A FORECLOSURE
SALE, A DEED IN LIEU THEREOF, OR OTHERWISE PURSUANT TO AN EXERCISE OF REMEDIES
UNDER THE LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT INDEMNITOR SHALL REMAIN LIABLE
TO THE EXTENT OTHERWISE PROVIDED HEREUNDER IN RESPECT OF ANY HAZARDOUS
SUBSTANCES LOCATED IN OR ON THE PROPERTY OR VIOLATIONS OF ENVIRONMENTAL LAW OR
REQUIRED REMEDIATION AT THE PROPERTY, AS REFLECTED IN SUCH PHASE I ENVIRONMENTAL
REPORT; AND PROVIDED, FURTHER, HOWEVER, THAT THE INDEMNIFICATION OBLIGATIONS OF
INDEMNITOR UNDER THIS AGREEMENT SHALL NONETHELESS SURVIVE AS TO ANY LEGAL
ACTIONS THAT ARE THEN PENDING OR SUBJECT TO FURTHER APPEAL AS OF THE SECOND
ANNIVERSARY OF SUCH REPAYMENT IN FULL OF THE DEBT OR THE TAKING OF TITLE (AS
APPLICABLE).


11.              INTEREST.  ANY AMOUNTS PAYABLE TO ANY INDEMNIFIED PARTIES UNDER
THIS AGREEMENT SHALL BECOME IMMEDIATELY DUE AND PAYABLE ON DEMAND AND, IF NOT
PAID WITHIN TEN (10) BUSINESS DAYS OF SUCH DEMAND THEREFOR, SHALL BEAR INTEREST
AT THE DEFAULT RATE.


12.              WAIVERS. 


(A)                EXCEPT AS OTHERWISE PROVIDED IN THE LOAN AGREEMENT,
INDEMNITOR HEREBY WAIVES AND RELINQUISHES (I) ANY RIGHT OR CLAIM OF RIGHT TO
CAUSE A MARSHALING OF INDEMNITOR’S ASSETS OR TO CAUSE INDEMNITEE OR ANY OTHER
INDEMNIFIED PARTY TO PROCEED AGAINST ANY OF THE SECURITY FOR THE LOAN BEFORE
PROCEEDING UNDER THIS AGREEMENT AGAINST INDEMNITOR; (II) ALL RIGHTS AND REMEDIES
ACCORDED BY APPLICABLE LAW TO INDEMNITORS OR GUARANTORS GENERALLY, INCLUDING ANY
RIGHTS OF SUBROGATION WHICH INDEMNITOR MAY HAVE, PROVIDED  THAT THE INDEMNITY
PROVIDED FOR HEREUNDER SHALL NEITHER BE CONTINGENT UPON THE EXISTENCE OF ANY
SUCH RIGHTS OF SUBROGATION NOR SUBJECT TO ANY CLAIMS OR DEFENSES WHATSOEVER
WHICH MAY BE ASSERTED IN CONNECTION WITH THE ENFORCEMENT OR ATTEMPTED
ENFORCEMENT OF SUCH SUBROGATION RIGHTS, INCLUDING, WITHOUT LIMITATION, ANY CLAIM
THAT SUCH SUBROGATION RIGHTS WERE ABROGATED BY ANY ACTS OF INDEMNITEE OR ANY
OTHER INDEMNIFIED PARTY; (III) THE RIGHT TO ASSERT A COUNTERCLAIM, EXCEPT WHEN
SUCH COUNTERCLAIM IS AGAINST A THIRD PARTY, OTHER THAN A MANDATORY OR COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST OR BY INDEMNITEE OR
ANY OTHER INDEMNIFIED PARTY; (IV) NOTICE OF ACCEPTANCE HEREOF AND OF ANY ACTION
TAKEN OR OMITTED IN RELIANCE HEREON; (V) PRESENTMENT FOR PAYMENT, DEMAND OF
PAYMENT, PROTEST OR NOTICE OF NONPAYMENT OR FAILURE TO PERFORM OR OBSERVE, OR
OTHER PROOF, OR NOTICE OR DEMAND; AND (VI) ALL HOMESTEAD EXEMPTION RIGHTS
AGAINST THE OBLIGATIONS HEREUNDER AND THE BENEFITS OF ANY STATUTES OF
LIMITATIONS OR REPOSE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, INDEMNITOR HEREBY AGREES TO POSTPONE THE EXERCISE OF ANY RIGHTS OF
SUBROGATION WITH RESPECT TO ANY COLLATERAL SECURING THE OBLIGATIONS UNTIL THE
DEBT SHALL HAVE BEEN PAID IN FULL OR ITS OBLIGATIONS UNDER THIS AGREEMENT HAVE
EARLIER TERMINATED.

 


 

11

--------------------------------------------------------------------------------

 


(B)               INDEMNITOR, INDEMNITEE AND EACH INDEMNIFIED PARTY EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN EVIDENCED BY THE NOTE, THE
APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE, THE MORTGAGE, THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY PARTY OR PARTIES IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY INDEMNITOR, INDEMNITEE AND EACH INDEMNIFIED PARTY AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  THE INDEMNIFIED PARTIES ARE
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY INDEMNITOR.


13.              SUBROGATION.  INDEMNITOR HEREBY AGREES THAT IT SHALL TAKE ANY
AND ALL REASONABLE ACTIONS, INCLUDING THE INSTITUTION OF LEGAL ACTION AGAINST
THIRD PARTIES, NECESSARY OR APPROPRIATE TO OBTAIN REIMBURSEMENT, PAYMENT OR
COMPENSATION FROM SUCH PERSONS RESPONSIBLE FOR THE PRESENCE OF ANY HAZARDOUS
SUBSTANCES AT, IN, ON, UNDER OR NEAR THE PROPERTY OR OTHERWISE OBLIGATED BY LAW
TO BEAR THE COST.  THE INDEMNIFIED PARTIES SHALL BE AND HEREBY ARE SUBROGATED TO
ALL OF INDEMNITOR’S RIGHTS NOW OR HEREAFTER IN SUCH CLAIMS.


14.              INDEMNITORS’ REPRESENTATIONS AND WARRANTIES.  INDEMNITOR
REPRESENTS AND WARRANTS THAT:


(A)                IT HAS THE FULL POWER AND AUTHORITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER; THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY SUCH INDEMNITOR HAS BEEN DULY AND VALIDLY
AUTHORIZED; AND ALL REQUISITE ACTION HAS BEEN TAKEN BY SUCH INDEMNITOR TO MAKE
THIS AGREEMENT VALID AND BINDING UPON SUCH INDEMNITOR, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS;


(B)               ITS EXECUTION OF, AND COMPLIANCE WITH, THIS AGREEMENT WILL NOT
RESULT IN THE BREACH OF ANY TERM OR PROVISION OF THE CHARTER, BY-LAWS,
PARTNERSHIP, OPERATING OR TRUST AGREEMENT OR OTHER GOVERNING INSTRUMENT OF SUCH
INDEMNITOR OR RESULT IN THE BREACH OF ANY TERM OR PROVISION OF, OR CONFLICT WITH
OR CONSTITUTE A MATERIAL DEFAULT UNDER, OR RESULT IN THE ACCELERATION OF ANY
OBLIGATION UNDER, ANY AGREEMENT, INDENTURE OR LOAN OR CREDIT AGREEMENT OR OTHER
INSTRUMENT TO WHICH SUCH INDEMNITOR OR THE PROPERTY IS SUBJECT, OR RESULT IN THE
VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE TO WHICH SUCH
INDEMNITOR OR THE PROPERTY IS SUBJECT;


(C)                TO THE BEST OF SUCH INDEMNITOR’S KNOWLEDGE, THERE IS NO
ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR THREATENED AGAINST IT
WHICH, EITHER IN ANY ONE INSTANCE OR IN THE AGGREGATE, WHICH WOULD BE LIKELY TO
IMPAIR MATERIALLY THE ABILITY OF SUCH INDEMNITOR TO PERFORM UNDER THE TERMS OF
THIS AGREEMENT;


(D)               IT DOES NOT BELIEVE, NOR DOES IT HAVE ANY REASON OR CAUSE TO
BELIEVE, THAT IT CANNOT PERFORM EACH AND EVERY COVENANT CONTAINED IN THIS
AGREEMENT;

 


 

12

--------------------------------------------------------------------------------

 

 


(E)                TO THE BEST OF SUCH INDEMNITOR’S KNOWLEDGE, NO APPROVAL,
AUTHORIZATION, ORDER, LICENSE OR CONSENT OF, OR REGISTRATION OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR OTHER PERSON, AND NO APPROVAL, AUTHORIZATION OR
CONSENT OF ANY OTHER PERSON, IS REQUIRED IN CONNECTION WITH THIS AGREEMENT; AND


(F)                THIS AGREEMENT CONSTITUTES A VALID, LEGAL AND BINDING
OBLIGATION OF SUCH INDEMNITOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE
TERMS HEREOF, SUBJECT TO BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY
PRINCIPLES.


15.              NO WAIVER.  NO DELAY BY ANY INDEMNIFIED PARTY IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER OF ANY
SUCH PRIVILEGE, POWER OR RIGHT.


16.              NOTICE OF LEGAL ACTIONS.  EACH PARTY HERETO SHALL, WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT THEREOF, GIVE WRITTEN NOTICE TO THE OTHER PARTY
HERETO OF (I) ANY NOTICE, ADVICE OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL
AUTHORITY OR ANY SOURCE WHATSOEVER WITH RESPECT TO HAZARDOUS SUBSTANCES ON, FROM
OR AFFECTING THE PROPERTY, AND (II) ANY LEGAL ACTION BROUGHT AGAINST SUCH PARTY
OR RELATED TO THE PROPERTY, WITH RESPECT TO WHICH INDEMNITOR MAY HAVE LIABILITY
UNDER THIS AGREEMENT.  SUCH NOTICE SHALL COMPLY WITH THE PROVISIONS OF PARAGRAPH
17 HEREOF.


17.              NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS HEREUNDER
SHALL BE MADE IN ACCORDANCE WITH SECTION 10.6 OF THE LOAN AGREEMENT.


18.              DUPLICATE ORIGINALS; COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL
BE DEEMED TO BE AN ORIGINAL.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL INSTRUMENT
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT.  THE FAILURE OF
ANY PARTY HERETO TO EXECUTE THIS AGREEMENT, OR ANY COUNTERPART HEREOF, SHALL NOT
RELIEVE THE OTHER SIGNATORIES FROM THEIR OBLIGATIONS HEREUNDER.


19.              NO ORAL CHANGE.  THIS AGREEMENT, AND ANY PROVISIONS HEREOF, MAY
NOT BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED
ORALLY OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF INDEMNITOR OR ANY
INDEMNIFIED PARTY, BUT ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY OR
PARTIES AGAINST WHOM ENFORCEMENT OF ANY MODIFICATION, AMENDMENT, WAIVER,
EXTENSION, CHANGE, DISCHARGE OR TERMINATION IS SOUGHT.


20.              HEADINGS, ETC.  THE HEADINGS AND CAPTIONS OF VARIOUS PARAGRAPHS
OF THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


21.              NUMBER AND GENDER/SUCCESSORS AND ASSIGNS.  ALL PRONOUNS AND ANY
VARIATIONS THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE, FEMININE, NEUTER,
SINGULAR OR PLURAL AS THE IDENTITY OF THE PERSON OR PERSONS REFERRED TO MAY
REQUIRE.  WITHOUT LIMITING THE EFFECT OF SPECIFIC REFERENCES IN ANY PROVISION OF
THIS AGREEMENT, THE TERM “INDEMNITOR” SHALL BE DEEMED TO REFER TO EACH AND EVERY
PERSON COMPRISING AN INDEMNITOR FROM TIME TO TIME, AS THE SENSE OF A PARTICULAR
PROVISION MAY REQUIRE, AND TO INCLUDE THE HEIRS, EXECUTORS, ADMINISTRATORS,
LEGAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF INDEMNITOR, ALL OF
WHOM SHALL BE BOUND BY THE PROVISIONS OF THIS AGREEMENT.  EACH REFERENCE HEREIN
TO INDEMNITEE SHALL BE DEEMED TO INCLUDE ITS SUCCESSORS

13

--------------------------------------------------------------------------------

 

 

and permitted assigns.  This Agreement shall inure to the benefit of the
Indemnified Parties and their respective successors, permitted assigns, heirs
and legal representatives forever.  The Indemnified Parties shall have the right
to assign or transfer their rights under this Agreement in connection with any
assignment of the Loan and the Loan Documents in accordance with the terms of
the Loan Documents.  Any permitted assignee or transferee of Indemnitee (and the
other Indemnified Parties) shall be entitled to all the benefits afforded to
Indemnitee (and the other Indemnified Parties) under this Agreement.  Except as
otherwise provided in the Loan Agreement, no Indemnitor shall have the right to
assign or transfer its rights or obligations under this Agreement without the
prior written consent of Indemnitee and any attempted assignment without such
consent shall be null and void.


22.              RELEASE OF LIABILITY.  ANY ONE OR MORE PARTIES LIABLE UPON OR
IN RESPECT OF THIS AGREEMENT MAY BE RELEASED WITHOUT AFFECTING THE LIABILITY OF
ANY PARTY NOT SO RELEASED.


23.              RIGHTS CUMULATIVE.  THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES WHICH INDEMNITEE HAS
UNDER THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
WOULD OTHERWISE HAVE AT LAW OR IN EQUITY.


24.              INAPPLICABLE PROVISIONS.  IF ANY PROVISION OF THIS AGREEMENT IS
HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS
EFFECTIVE DURING THE TERM OF THIS AGREEMENT, SUCH PROVISION SHALL BE FULLY
SEVERABLE AND THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS AGREEMENT,
AND THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT, UNLESS SUCH CONTINUED
EFFECTIVENESS OF THIS AGREEMENT, AS MODIFIED, WOULD BE CONTRARY TO THE BASIC
UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS EXPRESSED HEREIN.


25.              GOVERNING LAW; JURISDICTION; SERVICE OF PROCESS. 

A.        THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, INDEMNITOR AND INDEMNITEE EACH
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF

14

--------------------------------------------------------------------------------

 

 

THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

B.        ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND INDEMNITOR AND INDEMNITEE
EACH WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
INDEMNITOR AND INDEMNITEE EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING AND INDEMNITOR HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  INDEMNITOR DOES HEREBY AGREE DESIGNATE AND APPOINT:

VORNADO REALTY TRUST

888 SEVENTH AVENUE, 44TH FLOOR

NEW YORK, NEW YORK 10106

ATTENTION:  CORPORATION COUNSEL

FACSIMILE NO.:  (212) 894-7996

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND INDEMNITOR AGREES THAT
SERVICE OF PROCESS UPON  SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  INDEMNITOR (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST INDEMNITOR IN ANY OTHER JURISDICTION.

 

 


 

15

--------------------------------------------------------------------------------

 

 


26.              MISCELLANEOUS. 


(A)                WHEREVER PURSUANT TO THIS AGREEMENT (I) INDEMNITEE (OR ANY
OTHER INDEMNIFIED PARTY) EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR
DISAPPROVE ANY MATTER, (II) ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO
INDEMNITEE (OR ANY OTHER INDEMNIFIED PARTY), OR (III) ANY OTHER DECISION OR
DETERMINATION IS TO BE MADE BY INDEMNITEE (OR ANY OTHER INDEMNIFIED PARTY),
THEN, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT, THE DECISION OF
INDEMNITEE (OR SUCH OTHER INDEMNIFIED PARTY) TO APPROVE OR DISAPPROVE SUCH
MATTER, ALL DECISIONS THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT
SATISFACTORY TO INDEMNITEE (OR SUCH OTHER INDEMNIFIED PARTY) AND ALL OTHER
DECISIONS AND DETERMINATIONS MADE BY INDEMNITEE (OR SUCH OTHER INDEMNIFIED
PARTY), SHALL BE IN THE SOLE AND ABSOLUTE DISCRETION OF INDEMNITEE (OR SUCH
OTHER INDEMNIFIED PARTY) AND SHALL BE FINAL AND CONCLUSIVE, EXCEPT AS MAY BE
OTHERWISE EXPRESSLY AND SPECIFICALLY PROVIDED HEREIN.


(B)               WHEREVER PURSUANT TO THIS AGREEMENT IT IS PROVIDED THAT
INDEMNITOR PAY ANY COSTS AND EXPENSES, SUCH COSTS AND EXPENSES SHALL MEAN THE
REASONABLE, OUT-OF-POCKET, THIRD PARTY COSTS AND EXPENSES ACTUALLY INCURRED BY
INDEMNITEE (INCLUDING, BUT NOT LIMITED TO, REASONABLE EXTERNAL LEGAL FEES AND
DISBURSEMENTS).


27.              JOINT AND SEVERAL LIABILITY.  IF MORE THAN ONE PERSON HAS
EXECUTED THIS AGREEMENT AS “INDEMNITOR”, THE REPRESENTATIONS, COVENANTS,
WARRANTIES AND OBLIGATIONS OF ALL SUCH PERSONS HEREUNDER SHALL BE JOINT AND
SEVERAL.


28.              RECITALS.  THE RECITALS HEREOF ARE A PART HEREOF, FORM A BASIS
FOR THIS AGREEMENT AND SHALL BE CONSIDERED PRIMA FACIE EVIDENCE OF THE FACTS AND
DOCUMENTS REFERRED TO THEREIN.


29.              EXCULPATION.  THE PROVISIONS OF SECTION 10.1 OF THE LOAN
AGREEMENT REGARDING EXCULPATION ARE HEREBY INCORPORATED BY REFERENCE WITH THE
FULL FORCE AND EFFECT AS THOUGH SUCH PROVISIONS WERE FULLY SET FORTH HEREIN.

[NO FURTHER TEXT ON THIS PAGE]

 

16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF.  this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.

INDEMNITOR:

731 OFFICE ONE LLC, a Delaware limited liability company

 

By:            731 OFFICE ONE HOLDING LLC, a Delaware limited 
                  liability company, its sole member




By:      Alexander’s, Inc., a Delaware corporation, its sole member


By:      /s/ Alan J. Rice           e 
            Name: Alan J. Rice
            Title: Secretary

 

 

731 Lexington – Environmental Indemnity Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE I

LIST OF ENVIRONMENTAL REPORTS

1.        Phase I Environmental Site Assessment by IVI Assessment Services,
Inc., dated as of February 10, 2014,  Project No. PC40108256



     

 

 

 